Citation Nr: 0525622	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a higher initial evaluation for Raynaud's 
disease, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that granted the veteran's claim of entitlement 
to service connection for Raynaud's disease at a 20 percent 
evaluation.  During the course of this appeal, the veteran's 
evaluation for her service connected Raynaud's disease was 
increased to a 40 percent evaluation; however, the veteran 
continues to disagree with the level of disability assigned.


FINDINGS OF FACT

1.  At the time of examination in January 1998, there were 
some subjective symptoms of Raynaud's disease, to include 
pain on exposure to cold, but no objective findings of the 
disease, such as skin change, abnormal discoloration or 
ulceration.

2.  Currently, the veteran's service connected Raynaud's 
disease is manifested by characteristic attacks occurring 
daily in the winter, and at least weekly in the summer.


CONCLUSION OF LAW

An evaluation in excess of 40 percent for the appellant's 
Raynaud's disease of the hands and feet is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (1997, 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated April 1999, a Board remand dated September 2003, VCAA 
letters dated July 2002 and May 2004, and supplemental 
statements of the case dated July 2002 and April 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on her behalf.  
She was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received an examination during the 
course of this appeal.  The veteran also received a hearing 
before the undersigned Veterans Law Judge.

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in her possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).




Background

Historically, the Board notes that the veteran was granted 
service connection for Raynaud's disease at a 20 percent 
evaluation, effective in July 1997, by an April 1998 rating 
decision.  This decision was based on service medical 
records, which noted that the veteran was diagnosed with 
Raynaud's disease in service, and was eventually discharged 
from service for this disability as well as other now service 
connected disabilities, and on the report of a January 1998 
VA examination, discussed in detail below.  During the course 
of this appeal, the veteran's evaluation for her service 
connected Raynaud's disease was increased to 40 percent, 
effective the date of the claim; however, the veteran 
continues to disagree with the level of disability assigned.  
The relevant of record includes the reports of VA 
examinations, and the veteran's testimony.

Numerous VA outpatient treatment records have been associated 
with the veteran's claims file, however, they show no reports 
of complaints of, or treatment for, the veteran's service 
connected Raynaud's disease.

The veteran received a VA examination in January 1998.  This 
examination indicates, in relevant part, that the veteran at 
that time reported symptomatology consistent with Raynaud's 
disease, and was tested for objective evidence of Raynaud's 
disease.  No abnormal discoloration was noted.  Bilateral 
radial pulses were normal, and ulnar pulses could not be 
detected.  Neither radial nor ulnar pulses were palpable 
after immersion.  Her arterial supply was noted to be not 
completely normal, but there were no skin changes noted, and 
particularly no ulcers noted.  The examiner noted that he 
believed the veteran when she told him that her hands became 
very painful when immersed in ice water.  The examiner 
indicated that he would have liked to have seen the typical 
Raynaud's signs when the veteran immersed her hands in ice 
water, but they did not appear.  He noted that there was a 
slight pallor of her hands, but that this would happen in 
normal hands as well.  He indicated that the veteran's 
reports of pain would go along with Raynaud's disease.  He 
indicated that her sensation of the hands, to touch of both 
sharp and dull objects, was normal.  Thus, the examiner 
indicated there was some evidence of subjective findings of 
Raynaud's disease.  The examiner noted objective findings 
such as a problem with her major arterial supply into her 
hand, however, the examiner indicated that he could not be 
certain the veteran had Raynaud's disease, except that it was 
suggested by history.  The examiner indicated that he felt 
that the disappearance of the veteran's pulses with the 
application of cold may have had a bearing on the symptoms.  
The veteran was diagnosed with a history consistent with 
Raynaud's disease of the hands and feet, with some subjective 
symptoms of the same problem, but without objective 
demonstration.

The veteran received a hearing before the undersigned 
Veterans Law Judge in November 2002.  The veteran reported 
having problems with her hands particularly in the winter.  
She reported that when exposed to cold, her hands would start 
going numb from the fingertips down, and her hands would turn 
mottled purple down to the palms.  She also noted similar 
problems with her feet, which were not as severe as those 
with her hands.  She indicated that if she stayed out in the 
cold too long, her feet would become numb.

The veteran received a further VA examination in September 
2004.  At that time, the veteran noted her diagnosis of 
Raynaud's disease in service.  She reported that pain and 
numbness occurred in all her fingertips from air conditioning 
and cold weather.  She also noted swelling in the heat.  She 
indicated that stress precipitated her symptoms.  A 
characteristic attack was a daily occurrence in the winter.  
She reported experiencing one attack approximately each week 
in the summertime.  She reported that it could take hours for 
her pain and numbness to go away.  She indicated that her 
feet did not bother her as much as her hands.  She also 
reported problems with her hands being stiff.  Examination of 
the veteran's feet and hands showed some dependent rubor to 
the right foot.  Pulses were 2+ and palpable bilaterally.  No 
ulcerations were noted of the feet.  No trophic changes were 
noted of the feet.  Slight hyperhidrosis was noted of the 
feet.  No amputations involving  the feet were noted.

Examination of the hands showed dependent rubor of the right 
hand.  Capillary refill time was approximately three seconds 
for the hands and feet.  The veteran's proximal 
interphlangeal joints and distal interphlangeal joints were 
tender to palpation bilaterally.  No amputations were noted.  
The veteran had full flexion of the metacarpal phalangeal 
joints, proximal interphlangeal joints, and distal 
interphlangeal joints of the hands except for the right 
second distal interphlangeal joint (for which the Board notes 
she is already separately service connected).  She had palmar 
flexion and dorsiflexion to 80 degrees bilaterally, radial 
deviation to 20 degrees bilaterally, and ulnar deviation to 
45 degrees bilaterally.  Muscle strength was 5/5.  She had 
full sensation to the medial, ulnar, and radial nerve 
distribution distally and bilaterally to light touch.  Radial 
pulses were 2+ and equal and nail beds were normal.  
Hyperhidrosis was noted of both hands.  The diagnosis was 
Raynaud's disease.  The examiner indicated that the veteran's 
Raynaud's disease should not affect her ability to perform 
indoor activities.

The veteran underwent a further VA examination in December 
2004.  At that time, the veteran reported significant 
sensitivity to cold in both feet, as well as excessive 
sweating.  She related no specific pain, but did note 
numbness, cold sensitivity, and tingling.  She reported that 
she was unable to walk long distances, but short distances 
were not as bad.  She noted no weakness, instability, painful 
motion, or swelling of the feet.  There were no plantar 
hyperkeratotic lesions or callosities.  There was no skin 
breakdown observed.  She had a normal Achilles tendon 
alignment with no sign of any flatfoot condition.  Upon 
examination, the veteran displayed palpable pulses 2/4 
bilaterally.  There was rubor noted upon dependency with 
respect to the digits.  Also noted was a cold forefoot 
bilaterally.  She displayed a pallorous skin tone.  There 
were no open lesions or interdigital maceration.  The veteran 
did not display any edema or erythema of the forefoot of 
plantar heel bilaterally.  Muscle strength was 5/5 in all 
muscle compartments bilaterally.  The veteran displayed an 
intact sensorium.  There were no signs of any gangrenous 
changes.  No digital amputation was noted, and there were no 
areas of auto amputation.  X-rays revealed no signs of 
fracture or degenerative joint disease, and no retro 
calcaneal or plantar spurring.  The veteran was diagnosed 
with Raynaud's disease.  The examiner indicated that the 
veteran's condition did not preclude her from any kind of 
indoor employment.  Outdoor activities in cold weather would 
be limited, especially if the outdoor temperature was below 
40 degrees Fahrenheit.

Analysis

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected Raynaud's 
phenomenon of the hands and feet is not adequate, given the 
current symptomatology of this disorder.  In this regard, it 
is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The Board notes that the veteran's service-connected 
Raynaud's phenomenon of the hands and feet has been rated as 
40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7117, since the date of her claim.  The Board also notes that 
by regulatory amendment, effective on January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating cardiovascular disorders, including Raynaud's 
disease, and that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 2004).

As the RO has considered both the former and the revised 
applicable criteria, there is no due process bar to the Board 
doing likewise, and applying the more favorable result.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  That said, 
the Board points out that consideration will be given to the 
effective date of the revised regulation.  In other words, 
for any date prior to January 12, 1998, the Board will not 
apply the revised rating schedule to the claim, but from that 
date onward the Board will consider both the former and 
revised criteria.

Prior to January 12, 1998, a 20 percent evaluation required 
occasional attacks of blanching or flushing and a 40 percent 
evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; and a 60 
percent evaluation required multiple painful, ulcerated 
areas.  As reflected by a note following this criteria, the 
40 percent and 60 percent evaluations were applicable to 
unilateral involvement.  Further, with bilateral involvement 
separately meeting the requirements for evaluation in excess 
of 20 percent, 10 percent would be added to the evaluation 
for the more severely affected extremity only, except where 
the disease had resulted in an amputation.  In this case, the 
resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

Under the revised criteria effective January 12, 1998, a 40 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring at least daily.  A 
60 percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  38 
C.F.R. § 4.104, Diagnostic Code 7117 (1999).  According to 
the note following these criteria, for purposes of this 
section, characteristic attacks consist of sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias and 
precipitated by exposure to cold or by emotional upsets.  
Further, the note dictates that these evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 40 percent 
disabling for her service connected Raynaud's disease.  As to 
a higher rating under the regulations in effect prior to 
January 12, 1998, the Board notes that the next higher rating 
of 60 percent contemplates multiple painful ulcerated areas.  
None of the evidence of record, to include the reports of the 
veteran's VA examinations dated January 1998, September 2004, 
and December 2004, indicates that the veteran has had, at any 
time, any ulcerated areas.  Therefore, a higher rating under 
this code is not warranted, and the veteran is currently 
properly rated as 40 percent disabled under this code.  

The Board notes that it has considered the note following 
Diagnostic Code 7117, which provides that, for bilateral 
involvements separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the veteran's evaluation for the more severely affected 
extremity only.  However, the Board does not find that each 
of the veteran's extremities would separately meet the 
requirement for evaluation in excess of 20 percent, as 
required for an additional 10 percent evaluation; rather, the 
Board finds that it is the combination of the veteran's 
Raynaud's symptomatology in all of her extremities that 
entitled her to a 40 percent evaluation.  Therefore, the 
Board does not find that an additional 10 percent rating 
would be warranted under the Note following Diagnostic Code 
7117.

As to a higher rating under the revised regulations effective 
January 12, 1998, the Board notes that the next higher rating 
of 60 percent contemplates two or more digital ulcers, and a 
history of characteristic attacks.  While the report of the 
veteran's September 2004  VA examination noted that the 
veteran did have characteristics attacks, daily in the 
winter, and approximately once per week in the summertime, 
there is no evidence of record, as noted above, which 
indicates that the veteran has had, at any time, digital 
ulcers, such that a higher rating would be warranted.  The 
Board finds the veteran's symptomatology therefore consistent 
with a finding of characteristic attacks occurring at least 
daily, such that a 40 percent rating would be warranted, the 
rating the veteran is currently receiving.

Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran is not entitled 
to an increased evaluation for her service connected 
Raynaud's disease.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 40 
percent rating has been in effect since the effective date of 
service connection for Raynaud's disease, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

Entitlement to a higher initial evaluation for Raynaud's 
disease, currently evaluated as 40 percent disabling, is 
denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


